Exhibit 10.29 BUILDERS FIRSTSOURCE, INC. AMENDED AND RESTATED DIRECTOR COMPENSATION POLICY (as amended effective January 1, 2016) The Board of Directors (the “Board”) of Builders FirstSource, Inc. (the “Company”) has adopted the following amended and restated compensation policy for purposes of compensating those directors of the Company who meet the eligibility requirements described herein (the “Eligible Directors”).This compensation policy has been developed to compensate the Eligible Directors of the Company for their time, commitment and contributions to the Board.In order to qualify as an Eligible Director for purposes of receiving compensation under this policy (i) the directorcannotconcurrently be employed in any capacity by the Company or any of its subsidiaries; and (ii) unless otherwise determined by the Nominating Committee of the Board, the director cannot concurrently be employed by or affiliated with (a) JLL Partners, JLL Associates G.P. V, L.L.C, or JLL Building Holdings, LLC or any of their affiliates, or (b) Warburg Pincus & Co., Warburg Pincus LLC, or Warburg Pincus Private Equity IX, L.P. or any of their affiliates. For purposes of this policy, the term “affiliate” shall have the meaning ascribed to it in Rule 12b-2 promulgated under the Securities Exchange Act of 1934.
